NO. 07-04-0055-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  AUGUST 25, 2004
                          ______________________________

                            WILLIAM JAMES PEDDICORD,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 48,220-E; HON. ABE LOPEZ, PRESIDING
                        _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________


Before QUINN, REAVIS, and CAMPBELL, JJ.

       Appellant William James Peddicord appeals his conviction for possessing a

controlled substance. In reviewing the Anders brief filed by counsel for appellant, we

discovered that although there appears in the record a document entitled “Trial Court’s

Certification of Defendant’s Right of Appeal,” it was not fully executed. That is, the trial

court did not designate in it whether appellant had any right to appeal.
       Applicable rule of procedure mandates that the trial court’s certification of the

defendant’s right of appeal be included in the record, which certification may be added by

amendment, supplement, or order of this court. TEX . R. APP. P. 25.2(d).

       We, therefore, abate this appeal and remand the cause to the trial court and direct

it to certify, through written order, whether appellant has the right of appeal. Furthermore,

the trial court shall cause the written order manifesting its decision to be included in a

supplemental clerk’s record. If any hearing is held on the matter, it shall be transcribed,

which transcription the trial court shall cause to be included in a supplemental reporter’s

record. So too is the trial court directed to cause both the supplemental clerk’s and

reporter’s records to be filed with the Clerk of this Court on or before Friday, September

24, 2004. Should the trial court require more time to comply with the directions of this

Court, it must request an extension prior to September 24, 2004.

       Accordingly, the appeal is abated and the cause is remanded for further

proceedings.



                                                  Per Curiam



Do not publish.




                                             2